DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 2020/0135811).
Regarding independent claim 1, Jung teaches a method of manufacturing a display device comprising providing a substrate (Fig. 11, Element 210); forming an electroluminescence element (Fig. 11, Element 230) on the substrate (210); forming a partition structure (Fig. 1, Element 180) on the electroluminescence element (230), the partition structure (180) comprising an opening (Fig. 11, Element OP); forming a light conversion element (Fig. 11, Element 151) in the opening; and forming an optical element (Fig. 11, Element 121) on the light conversion element (151).
Regarding claim 6, Jung teaches a step of forming an intermediate layer (Fig. 11, Element 130) on the light conversion element (151).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2020/0135811) in view of Bellmann (US 2005/0116621).
Regarding claim 2, Jung teaches the limitations of independent claim 1 discussed earlier but fails to exemplify a step of forming the optical element by ink-jet printing.
Bellmann teaches a method of making electroluminescent devices comprising a step of forming an optical element (Fig. 3, Element 250) by ink-jet printing (¶ [0096]) for providing light that is more saturated (¶ [0094]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Jung with the step of forming the optical element by ink-jet printing taught by Bellmann for providing light that is more saturated.
Regarding claim 3, Bellmann teaches the optical element formed by screen printing (¶ [0096]).  Same motivation applies as above for claim 2.
Regarding claim 4, Bellmann teaches the optical element formed by photolithography (¶ [0096]).  Same motivation applies as above for claim 2.
Regarding claim 5, Bellmann teaches the optical element formed by a transferring process (¶ [0096]).  Same motivation applies as above for claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seo (US 2021/0234112) teaches a light-emitting device with light-scattering layer.  Kim (US 2019/0212610) teaches a display device with multiple color conversion units.  Bessho (US 2015/0077966) teaches an illumination device with light-scattering body substrate.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        13 June 2022